Citation Nr: 0721995	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  06-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial, compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
September 1983 and from October 1983 to January 2004.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision, in which the RO, 
inter alia, denied the veteran service connection for 
tinnitus; denied the veteran service connection for calcified 
granuloma, right lung; but granted the veteran service 
connection and assigned an initial  noncompensable (0 
percent) rating for bilateral hearing loss, effective 
February 1, 2004.  The veteran filed a notice of disagreement 
(NOD) with the denials of service connection and the initial 
rating assigned for hearing loss in May 2005, and the RO 
issued a statement of the case (SOC) in December 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in January 2006.

Because the claim pertaining to hearing loss involves a 
request for a higher rating following the grant of service 
connection, the Board has characterized each claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  

In January 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  During the Board 
hearing, the veteran withdrew from appeal his claim for 
service connection for calcified granuloma, right lung.  
Hence, the matters remaining on appeal are those set forth on 
the title page.

For the reasons set forth below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

Review of the claims file indicates that further development 
on each claim on appeal is warranted.

Regarding the veteran's claim for service connection for 
tinnitus, the Board notes that the veteran has a current 
diagnosis of tinnitus as reflected in the January 2005 VA 
examination report.  The veteran asserted during his January 
2007 Board hearing that while he was in service, he had a 
military occupational specialty (MOS) as a teletype operator 
and then a cook.  He stated that, when he was in 
communications during his first period of service,  he was 
assigned to an artillery unit, but did not operate the 
artillery.  However, he was exposed to noise when he would 
send messages to the units that were firing the weapons.  He 
also indicated that, during his second period of service, he 
drove big trucks that were noisy.  He stated that he was 
given ear plugs to wear, but that the ear plugs did not help 
when he was exposed to weapons firing.  He also noted that, 
while he was a cook, he was exposed to noise from the 
refrigeration units.  He further noted that, during service, 
he also noticed that he had a ringing in his ears but did not 
know that the condition was called tinnitus. 

The veteran's Form DD-214 from his February 1984 to September 
1987 period of service shows an MOS of Unit Level 
Communications Maintainer.  His Form DD-214 from the period 
of service from October 1983 to January 2004 shows an MOS of 
Food Service Specialist.

Given the veteran's assertions as to significant in-service 
noise exposure and symptoms, the current diagnosis of 
tinnitus, and the absence of an opinion as to etiology of his 
tinnitus, the Board finds that a VA examination, and a 
medical opinion-based on full consideration of the veteran's 
documented medical history and assertions-that addresses the 
relationship, if any, between the current tinnitus and the 
in-service noise exposure and/or symptoms, is needed to 
resolve the claim on appeal.  See 38 U.S.C.A. § 5103A.  

Regarding the veteran's claim for an initial, compensable 
rating for bilateral hearing loss, the Board notes that, 
during the January 2007 Board hearing, the veteran asserted 
that his bilateral hearing loss has worsened since the most 
recent January 2005 VA examination.  

Given the allegations of worsening disability, the veteran 
must be afforded a new examination to obtain pertinent 
findings to assess the severity of his bilateral hearing 
loss.  See 38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).   

Accordingly, the RO should arrange for the veteran to undergo 
a VA audiological evaluation, as well as VA ear, nose, and 
throat examination (by a physician), at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to the scheduled evaluation and/or examination, 
without good cause, may well result in a denial of the 
claim(s) (as the original claim(s) will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled audiological evaluation or ear, nose, 
and throat examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the scheduled appointment(s) sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
evaluation and examination, the RO must obtain and associate 
with the claims file all outstanding VA medical records.  The 
claims file currently includes outpatient treatment records 
from the VA Medical Center (VAMC) in Tucson, Arizona, and the 
Sierra Vista Outpatient Clinic, in Ft. Huachuca, Arizona, 
dated up to March 2006.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Tucson VAMC and Sierra Vista Outpatient Clinic since 
March 2006, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2006) as regards requesting records from Federal 
facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to either or both 
claims, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant furnish 
all evidence in his possession.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).   However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.  In adjudicating the claim 
for a higher rating for hearing loss, the RO should 
specifically consider and discuss whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Tucson 
VAMC and Sierra Vista VA Outpatient Clinic 
all pertinent records of evaluation or 
treatment of the veteran's bilateral 
hearing loss and/or tinnitus, from March 
2006 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to either or both 
claims on appeal.  The RO should also invite 
the veteran to submit all pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate responsibility 
to submit.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo an 
audiological evaluation (for his bilateral 
hearing loss) and an ear, nose, and throat 
examination by a physician (for his 
tinnitus) at an appropriate VA medical 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each individual designated to 
examine the veteran, and the report of 
each examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  Each examiner should 
set forth all evaluation/examination 
findings, along with the rationale for any 
conclusions reached, in a printed 
(typewritten) report.

Audiological evaluation - The audiologist 
should conduct audiometry and speech 
discrimination testing for purposes of 
evaluating the veteran's bilateral hearing 
loss.

Ear, Nose, and Throat examination - The 
examiner should indicate whether the 
veteran currently suffers from tinnitus.  
If so, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is the result of injury or 
disease incurred or aggravated in service, 
to specifically include the veteran's 
assertions of noise exposure during his 
service.  In reaching this conclusion, the 
physician should consider and discuss the 
veteran's assertions that he experienced 
ringing of the ears in service but did not 
then know what it was.

5.  If the veteran fails to report for the 
scheduled evaluation and/or examination, the 
RO must obtain and associate with the claims 
file a copy(ies) of any notice(s) of the 
date and time of the scheduled 
appointment(s) sent to him by the pertinent 
VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate each claim remaining on appeal 
in light of all pertinent evidence and 
legal authority.  In adjudicating the claim 
for a higher rating for hearing loss, the 
RO should specifically consider and discuss 
whether staged rating, pursuant to 
Fenderson (cited to above), is warranted.

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


